Citation Nr: 0107551	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for sickle cell anemia.

Entitlement to service connection for a left eye disability.

Entitlement to service connection for a left arm and shoulder 
condition.

Entitlement to service connection for a left leg disability.

Entitlement to an increased evaluation for lumbosacral 
strain, rated 10 percent disabling from December 1969 and 40 
percent disabling from June 22, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1965 to December 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 and a later RO decision that denied claims 
for service connection for sickle cell anemia, a left eye 
disability, a left arm and shoulder condition, and a left leg 
disability as not well grounded, and that denied an increased 
evaluation for lumbosacral strain (rated 10 percent).  


REMAND

The Board notes that the RO denied claims for service 
connection for sickle cell anemia, a left eye disability, a 
left arm and shoulder condition, and a left leg disability as 
not well grounded.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 
5126, and to be codified as amended at 5102, 5103, 5106 and 
5107) eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist a veteran in the development of 
a claim.  In this case, there is additional VA duty to assist 
the veteran in the development of his claims.

The veteran should be advised of the evidence needed to 
successfully prove his claims.  The RO should assist him in 
the development of this evidence.

The service medical records show that the veteran was treated 
and evaluated for various medical problems.  The duty to 
assist the veteran in the development of claims under the 
VCAA includes providing him with a VA medical examination to 
determine the nature and extent of the claimed disabilities, 
and to obtain any needed opinions.  Horowitz v. Brown, 5 Vet. 
App. 217 1993.  In the judgment of the Board, the veteran 
should also undergo a VA medical examination to determine the 
current severity of his low back disorder. 

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be advised of the 
evidence needed to successfully prove his 
claims.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for sickle cell anemia, a left 
eye disability, a left arm and shoulder 
disability, and a left leg condition 
since separation from service, and of any 
current treatment for his low back 
disability.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any sickle cell 
anemia, left eye disability, left arm and 
shoulder condition, and left leg 
disability; to obtain opinions as to the 
etiology of any such conditions founds; 
and to determine the severity of his 
service-connected low back condition.  
The examiner should give fully reasoned 
opinions as to the etiology of any sickle 
cell anemia, left eye disability, left 
arm and shoulder condition, and left leg 
disability found, including whether it is 
at least as likely as not that any such 
condition found is related to an incident 
of service.  

The examiner should also express an 
opinion as to the severity of the 
service-connected lumbosacral strain, 
including whether there is ankylosis or 
evidence of pronounced disc disease, or 
any functional impairment caused by pain 
or weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness associated with the low back 
disability.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the low back is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
him or her and reviewed prior to the 
examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  The RO should review the claims for 
service connection for sickle cell 
anemia, a left eye disability, a left arm 
and shoulder condition, and a left leg 
disability on the merits.  The review of 
the claim for an increased evaluation for 
lumbosacral strain should reflect 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2000).  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




